Citation Nr: 1507572	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, major depressive disorder, and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

During the appeal period, the Veteran moved from Connecticut to Tennessee.  The Board notes, however, that the evidence of record does not indicate that the Connecticut Department of Veterans Affairs has revoked their representation of the Veteran, or that the Veteran has retained a new representative.  Therefore, the Board finds the Veteran's representative remains the Connecticut Department of Veterans Affairs.

In her August 2008 claim, the Veteran stated the she was seeking service connection for an accrued psychiatric condition.  In a September 2008 statement, the Veteran's representative clarified that the Veteran was seeking service connection for posttraumatic stress disorder (PTSD) and depression.  The Veteran's VA medical records include a diagnosis of PTSD, as well as diagnoses of major depressive disorder (MDD), and adjustment disorder with mixed anxiety and depressed mood.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, MDD, and adjustment disorder with mixed anxiety and depressed mood.

The Veteran was scheduled to appear for a hearing before a Decision Review Officer at the Hartford RO in May 2010; the Veteran did not report for this hearing.  The Veteran was also scheduled to appear for a hearing before the Board at the Nashville RO in November 2012; the Veteran did not report for this hearing.  Therefore, the Veteran's hearing requests are deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

In May 2012, March 2013, and February 2014 the Board remanded the Veteran's claim for further development.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Albany VA Medical Center (VAMC) dated July 2008 to November 2008, and from the Connecticut Healthcare System (HCS) dated July 2008 to November 2009; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDING OF FACT

In March 2013, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate her claim.  More than a year has lapsed since that request, and the Veteran has not responded.


CONCLUSION OF LAW

By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate her claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran has abandoned her claim, and her appeal must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d) (5) (West 2014); 38 C.F.R. § 3.158(a) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in September 2008, October 2008, and March 2013.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

	(CONTINUED ON NEXT PAGE)
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, and VA treatment records have been associated with the evidentiary record.

In the May 2012 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for the Travel Board hearing she had requested in her December 2009 substantive appeal.  As noted above, the Veteran was scheduled for a Travel Board hearing at the Nashville RO in November 2012, but did not report for the hearing.  See October 2012 notification letter (notifying the Veteran of the change of date for her Travel Board hearing).  The Board notes that the Veteran has not provided VA with the reason she did not appear for the November 2012 Travel Board hearing, nor has she requested that the Travel Board hearing be rescheduled.  See 38 C.F.R. § 20.702.

In the March 2013 remand, the Board instructed the AOJ to provide the Veteran with notice concerning how to substantiate her claim for service connection for PTSD on the basis of personal assault under 38 C.F.R. § 3.304(f)(5), and request the Veteran provide information concerning her reported personal assault.  The AOJ was also instructed to ask the Veteran to identify any additional, relevant private treatment records, to include records from Dr. B. beginning in February 2004, as identified in her August 2008 claim, and private treatment records as identified in her VA treatment records, to include treatment records from 2006 when she was prescribed two psychiatric medications.  The AOJ was instructed to make appropriate efforts to obtain all outstanding private treatment records pertinent to the Veteran's claim.  The AOJ was to also obtain any additional pertinent VA treatment records, including any reports dated from March 2005.  

The AMC obtained treatment records from the Albany VAMC dated July 2008 to November 2008, and from the Connecticut HCS dated July 2008 to November 2009; the AMC found that treatment records dated from March 2005 to July 2008 were unavailable.  See June 2013 notice letter.  In March 2013, the Appeals Management Center (AMC) sent the Veteran a letter notifying her how to substantiate her claim for service connection for PTSD on the basis of personal assault under 38 C.F.R. § 3.304(f)(5), and requesting that she complete an enclosed questionnaire regarding her reported stressful event in service.  The letter further requested that the Veteran identify any additional, relevant private treatment records for VA to obtain, including Dr. B., and as well as the treatment records regarding her 2006 medication prescriptions, and provide VA with completed VA Forms 21-4142, Authorization and Consent to Release Information, so VA could obtain the private treatment information.  However, the Veteran did not respond to the March 2013 letter, to include identifying her private psychiatric providers, submitting any completed VA Forms 21-4142, or submitting any private treatment records.  The duty to assist is not a one-way street.  If a veteran wishes help, she cannot passively wait in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

In the March 2013 remand, the Board instructed the AOJ that after all of the Veteran's private and/or VA medical records were requested, and any obtained records associated with the evidentiary record, the AOJ was to then schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, as the April 2009 VA examination and May 2009 addendum opinion were inadequate.  The Veteran was scheduled for a VA examination in June 2013.  However, in June 2013 the Tennessee Valley HCS indicated that the Veteran cancelled her VA examination.

In the February 2014 remand, the Board instructed that as the Veteran had moved to Tennessee, the AOJ should attempt to obtain any VA treatment records from VA facilities in Tennessee.  The Board also noted that the Veteran had not responded to the March 2013 letter asking her to provide treatment records from Dr. B. and/or private records from 2006, or information on how to obtain those records.  The Board also noted that an August 2008 VA treatment records noted the Veteran had been treated by a private therapist in New Milford, Connecticut for a year.  The Board instructed the AOJ to again ask the Veteran to provide any records from 2004 to 2006 pertaining to her mental health treatment.  Finally, the Board noted that it was unclear why the Veteran cancelled her June 2013 VA examination, and why the examination was not rescheduled.  Therefore, the Board stated that another attempt should be made to provide the Veteran with an examination.

In February 2014, the AMC sent the Veteran a letter asking her to identify, and complete a VA Form 21-4142, for Dr. B, her therapist in New Milford, and the 2006 records from when she was prescribed two psychiatric medications.  The Veteran did not respond to the February 2014 letter.  Again, if a veteran wishes help, she cannot passively wait in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991).  The AMC also requested any VA treatment records from the Murfreesboro VAMC, as well as from the Tennessee Valley HCS, however negative responses were received.  See April 2014 Tennessee Valley HCS letter; April 2014 Murfreesboro VAMC letter.  The Veteran was scheduled for a VA examination at the Tennessee Valley HCS in May 2014.  However, in May 2014, as will be discussed below, the Tennessee Valley HCS reported that the Veteran cancelled her VA examination.

Given the March 2013 and February 2014 letters to the Veteran requesting she identify all private medical providers, the association of all available VA treatment records with the evidentiary record and negative responses for any unavailable records, the scheduled June 2013 and May 2014 VA examinations which were cancelled by the Veteran, and the subsequent readjudication of the claim in July 2014, the Board finds that the agency of original jurisdiction had complied with its remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Analysis

Where evidence requested in connection with a claim for VA benefits is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added).

The Veteran contends that she has a current acquired psychiatric disorder that incurred in, or is otherwise related to, her active duty service.  See, e.g., December 2008 stressor statement; August 2008 claim (disability began in February 2004).  

Upon VA examination in April 2009, the VA examiner opined that based upon his interview and examination of the Veteran, he felt the Veteran's "attribution of her mental distress to military experience is not compelling unless it can be conclusively demonstrated that military service precipitated the development of a full-blown mood disorder...."  In his May 2009 addendum opinion, the VA examiner reviewed the Veteran's claims file, and stated that there "was no indication of psychological disturbance or psychiatric treatment in [the Veteran's] chart."  He went on to opine that the available evidence did not support a diagnosis of PTSD, and that "an adjustment disorder is more likely, but that it is probably rooted more in current life circumstances and conflated with characterologic elements."

However, in her August 2008 claim, the Veteran stated that her treatment for her acquired psychiatric disorder began in February 2004 with Dr. B., which would have been while the Veteran was still serving on active duty.  Further, the Veteran's VA treatment records indicate that the Veteran has a history of depressive and anxious symptoms which were treated with two prescription medications in 2006, the year after she was discharged from active duty service.  See, e.g., July 2008 Albany VAMC behavioral health note.  Her VA treatment records also indicate that she had received treatment with a private psychiatrist and therapist in New Milford beginning in 2007.  See August 2008 Danbury VAMC mental health consultation.

Accordingly, in March 2013, the Board noted that the Veteran's reported private treatment records were highly relevant to her claim for service connection.  Pursuant to the Board's March 2013 remand instructions, in a March 2013 letter the AMC advised the Veteran additional evidence was needed.  The Veteran was asked to "identify any additional, relevant private treatment records you want VA to help you obtain, to include the records of Dr. B[].  Specifically, please provide treatment records or authorization to obtain records from 2006 when [you] were prescribed [two psychiatric medications]."  The Veteran was asked to completed and return a separate VA Form 21-4142 for each health care provider.

In February 2014, the Board observed that the Veteran had not responded to the March 2013 request for additional information.  As the Board remanded the Veteran's claim to allow her another opportunity to report for a VA examination, the Board again instructed the AOJ to obtain the Veteran's relevant private treatment records.  In a February 2014 letter, the AMC again asked the Veteran to complete and return a VA Form 21-4142 for Dr. B., her therapist in New Milford, and the treatment records or authorization from 2006 when she was prescribed two psychiatric medications.

To date, the Veteran has not provided any response to the AMC's March 2013 or February 2014 letters.  The Veteran has not provided VA with any further information regarding her private medical providers, completed VA Forms 21-4142, or any private treatment records.

The Board notes that in May 2014, when the Veteran cancelled her scheduled VA examination with the Tennessee Valley HCS, they reported that the Veteran stated in her phone call that she did not wish to pursue her claim, and that she reported she had "sent in paperwork a year ago requesting to stop the appeal process."  No written request to withdraw the appeal is associated with the evidentiary record.  Further, VA has not received a written response from the Veteran or her representative to a May 2014 letter from the AMC, or September 2014 and November 2014 letters from the Board, seeking to clarify whether the Veteran wished to withdraw her appeal.  See 38 C.F.R. § 20.204.

The critical facts at this stage are clear.  The Veteran has not provided releases necessary for VA to secure identified outstanding evidence pertaining to her claim of service connection for an acquired psychiatric disorder.  The Board is presented with a less than complete factual background, made so by her failure to cooperate.  In such circumstances, proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, more recently, the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim of service connection for an acquired psychiatric disorder is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, MDD, and adjustment disorder with mixed anxiety and depressed mood, is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


